DECISION          DECISION ON DEFENDANT'S REQUEST FOR EVIDENTIARY HEARING
At a December 13, 2001 hearing on the defendant's, CD Restaurant, Inc., d/b/a/ "Eddie and Conrad's Fine Foods (defendant), motion for new trial in the above-entitled case, defendant requested an evidentiary hearing regarding this Court's judicial behavior during defendant's final argument. This Court took said request under advisement and requested defendant to submit in a memorandum of law any further arguments in support of its motion for new trial.
This Court hereby grants defendant's request for an evidentiary hearing to supplement the record with respect to its motion for new trial on the ground of judicial conduct. However, to avoid any appearance of partiality, pursuant to Article VI, Canon 3E of the Code of Judicial Conduct, this Court recuses itself from passing on this allegation of error and refers this particular portion of the motion for new trial to the Presiding Justice for hearing and/or assignment.
Counsel shall submit the appropriate order for entry.